



WARNING

The President of the panel hearing this appeal directs
    that the following should be attached to the file:

An order restricting publication in this proceeding
    under ss. 486.4(1), (2), (3) or (4) or 486.6(1) or (2) of the
Criminal Code
shall continue.  These sections of
the Criminal Code
provide:

486.4(1)       Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of the following offences;

(i)      an offence under section 151, 152, 153,
    153.1, 155, 159, 160, 162, 163.1, 170, 171, 172, 172.1, 173, 210, 211, 212,
    213, 271, 272, 273, 279.01, 279.02, 279.03, 346 or 347,

(ii)      an offence under section 144 (rape), 145
    (attempt to commit rape), 149 (indecent assault on female), 156 (indecent
    assault on male) or 245 (common assault) or subsection 246(1) (assault with
    intent) of the
Criminal Code
, chapter C-34 of the Revised Statutes of
    Canada, 1970, as it read immediately before January 4, 1983, or

(iii)     an offence under subsection 146(1)
    (sexual intercourse with a female under 14) or (2) (sexual intercourse with a
    female between 14 and 16) or section 151 (seduction of a female between 16 and
    18), 153 (sexual intercourse with step-daughter), 155 (buggery or bestiality),
    157 (gross indecency), 166 (parent or guardian procuring defilement) or 167
    (householder permitting defilement) of the
Criminal Code
, chapter C-34
    of the Revised Statutes of Canada, 1970, as it read immediately before January
    1, 1988; or

(b)     two or more offences
    being dealt with in the same proceeding, at least one of which is an offence
    referred to in any of subparagraphs (a)(i) to (iii).

(2)     In proceedings in respect of the offences
    referred to in paragraph (1)(a) or (b), the presiding judge or justice shall

(a)     at the first reasonable opportunity,
    inform any witness under the age of eighteen years and the complainant of the
    right to make an application for the order; and

(b)     on application made by the complainant,
    the prosecutor or any such witness, make the order.

(3)     In proceedings in respect of an offence under
    section 163.1, a judge or justice shall make an order directing that any
    information that could identify a witness who is under the age of eighteen
    years, or any person who is the subject of a representation, written material
    or a recording that constitutes child pornography within the meaning of that
    section, shall not be published in any document or broadcast or transmitted in
    any way.

(4)     An order made under this section does not
    apply in respect of the disclosure of information in the course of the
    administration of justice when it is not the purpose of the disclosure to make
    the information known in the community. 2005, c. 32, s. 15; 2005, c. 43, s.
    8(3)(b).

486.6(1)       Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)     For greater certainty, an order referred to
    in subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION: R. v. L. M., 2014 ONCA 640

DATE: 20140917

DOCKET: C55763

Feldman, Tulloch and Lauwers JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

L. M.

Appellant

Ariel Herscovitch, for the appellant

Lucy Anne Cecchetto, for the respondent

Heard: February 21, 2014

On appeal from the conviction entered on December 23,
    2011 and the sentence imposed on April 17, 2012 by Justice Michael F. Brown of
    the Superior Court of Justice, sitting with a jury.

Tulloch J.A.:

[1]

After a trial by judge and jury, the appellant, L.M., was convicted of
    sexual assault and sexual interference. In addition, he was found guilty of
    invitation to sexual touching, but the charge was stayed pursuant to the
Kienapple
principle. He was acquitted of forcible confinement and threatening death.
    He was sentenced to 9 years in prison.  L.M. appeals his convictions and
    sentence.

[2]

The charges against L.M. all involved a single complainant, G.B., who is
    related to L.M. She is the daughter of L.M.s great-niece. G.B. was between the
    ages of nine and eleven during the time of the sexual assaults.

[3]

L.M. was in his late fifties and owned a horse farm at the time of the
    assaults. Initially, L.M. lived in a log house on the farm with his wife. After
    his wife died in 2008, he moved to a brick house to live with his adult
    biological daughter, N.W.

[4]

L.M. first met G.B. when she was three years old. G.B.s mother would
    bring her to L.M.s farm to see the animals. Beginning in 2007, when G.B. was
    eight years old, she started to visit L.M.s horse farm more frequently. The
    visits continued until 2010, when G.B. was 11 years old.

The Complainants Statement to the Police

[5]

In January 2010, G.B. provided a videotaped statement to police. She
    told police that when she was nine years old, approximately five months after
    she began visiting L.M.s farm, L.M. started having improper contact with her.
    G.B. said it started when she accompanied L.M. on his firewood deliveries, during
    which L.M. touched her breasts, legs and thighs over her clothes.  It
    progressed to L.M. entering her room at the log house on multiple occasions,
    lifting her nightgown and pulling down her underwear.  One incident involved L.M.
    ejaculating on G.B.s hand.

[6]

Further, G.B. stated that after L.M.s wife died and he moved from the
    log house into the brick house, he began to force vaginal and anal intercourse on
    her.  According to G.B., L.M. would tie her hands with a spiked belt, put a
    cloth in her mouth and hold her down.  G.B. also stated L.M. threatened to cut
    her throat if she told anybody about what he had done.

The Preliminary Inquiry Testimony

[7]

During cross-examination at the preliminary inquiry, G.B. testified that
    the forced intercourse actually began at the log house, before L.M. moved to
    the brick house. The intercourse then continued at the brick house.  She
    described being tied up with a rubbery belt-type-cloth-thing.  G.B. also
    stated that, after providing her statement to the police, she began to see a
    worker at the Childrens Aid Society (CAS) and a counsellor.

Evidence at Trial

[8]

G.B. was 13 years old when she testified at trial.  She explained that
    she had a passion for horses and dreamt of becoming a competitive horse jumper,
    and that the appellant facilitated that dream.

[9]

G.B. stated that L.M. took her to his lawyers office, where he had his
    will drafted, and told her that the will provided that the farm and stable
    would all be hers when she was 21.  She indicated that she believed that this
    was going to happen.

[10]

In
    cross-examination, G.B. agreed that she missed her horses so much after she
    stopped going to the farm in November that she would call L.M. to ask about the
    horses.  However, she denied that her mom told her that she could get her
    horses if she told a lie about L.M. G.B. denied lying to the police, lying at
    the preliminary inquiry and lying at trial.  She also denied that her mother
    had ever coached her to lie and denied believing that, by lying, she would get
    her horses back.

[11]

She
    testified that, after an initial period, L.M. began touching her while she was
    in his truck, that the touching later escalated to more serious sexual assaults
    and finally anal and vaginal intercourse as well as oral sex.  She also gave
    detailed descriptions of L.M.s use of lotion and lubrication, and described in
    detail how the acts of anal intercourse occurred.  G.B. testified that when the
    assaults escalated in the log house she just laid there and pretended to be asleep,
    as L.M. was bigger than her and she was scared that he might have a knife.  She
    said she knew that he had guns.  G.B. testified that it was only after L.B.s
    wife died that he started to hold her down and have intercourse while in the
    brick house. She testified that her hands were not tied every time, nor was she
    gagged every time.  She stated that he only put a cloth in her mouth when L.B.s
    daughter, N.W., was home.

[12]

With
    respect to being tied up, G.B. indicated in her original video statement to the
    police that she did not see the belt, as it only happened in the pitch dark of L.M.s
    room.  She described the belt as leather and said that when she tried undoing
    it, she noticed it had spikes on it.  At the preliminary inquiry, she described
    it as kind of rubbery.  She later testified at trial that there may have been
    more than one belt.

[13]

A
    number of other witnesses testified, some of whom corroborated different
    aspects of G.B.s evidence.  The most significant of these witnesses was L.M.s
    daughter, N.W.

The Evidence of N.W.

[14]

N.W.
    is L.M.s adult biological daughter who had been estranged from him, but
    rekindled their relationship after the death of his wife in 2008.  She
    testified that L.M. had asked her to come and live with him, as he did not like
    living alone.  She then started visiting on the weekends and staying
    overnight.  She indicated that when she visited on the weekends, G.B. was
    always there.

[15]

N.W.
    testified that she would either sleep downstairs or in G.B.s room. G.B. never
    slept in the room with her, as G.B. always slept in the bed with L.M.  N.W.
    testified that there was supposed to be a cot for G.B., but she never saw one. 
    She stated that it was only after moving in that she realized that L.M. was
    sleeping in the same bed with G.B.

[16]

N.W.
    testified that G.B. appeared to be L.M.s whole world and L.M. was not
    interested in doing anything or meeting anyone unless G.B. was involved. N.W.
    testified that she spoke to L.M. on three or four different occasions asking
    why he was spending so much time with G.B. N.W. testified that L.M. would say that
    G.B. was his perfect girlfriend, and he just had to wait until she was 30.  
    She indicated that she attempted to set him up to meet people on the computer,
    and on at least one occasion, he made a date with a woman, but he took G.B. with
    him.

[17]

N.W.
    indicated that there was no door on her fathers room and she could see him
    inside, sleeping with G.B. On at least four or five occasions, she observed her
    father sleeping naked in the bed with G.B. She was very concerned and spoke to
    him about it, but his response was that he liked having somebody snuggle up in
    his back, and that he did not like to sleep alone.

[18]

N.W.
    also testified that she became aware of discussions that L.M. was having with a
    friend of his, Joan, whose daughter worked for the CAS.  She testified that L.M.
    was trying to figure out a way to get custody of G.B., by saying that she was
    in danger living with her mother.

The Medical Evidence

[19]

An
    agreed statement of facts was filed outlining the medical evidence.  Among
    other things, it stated that a visual observation revealed that G.B.s hymen
    was not present; her genitalia appeared normal for her age and did not
    suggest sexual activity at the time of the examination; and there were no
    visible injuries or signs of recent penetration.

The Evidence of L.M.

[20]

L.M.
    testified in his own defence at trial and denied any sexual wrongdoing with G.B. 
    He also denied threatening her or forcibly confining her.  It was the defence
    position that the charges were the result of an elaborate fabrication by G.B.,
    motivated by her mothers anger and G.B.s own desire to get L.M.s house for
    herself.  Similarly, the defence contended that N.W. was fabricating her evidence
    because of her antipathy towards her father.

[21]

Relying
    on L.M.s denial and inconsistencies in G.B.s evidence, the defence argued
    that the jury should reject her evidence as a lie.

[22]

The
    jury returned a verdict in which they found the appellant guilty of one count
    of sexual assault, one count of sexual interference and one count of invitation
    to sexual touching. He was acquitted of the other charges.

Reasons for Judgment on Third Party Records Application

[23]

At
    trial, L.M. brought an application for the production of G.B.s third party CAS
    and counselling records.  L.M. took the position that the records were
    necessary to assess G.B.s ability to recall the events at issue and her
    general credibility.

[24]

The
    trial judge dismissed the application on the basis that it did not satisfy the
    first stage of the test set out in s. 278.5 of the
Criminal Code
.
    Specifically, L.M. failed to establish that the records were likely relevant to
    an issue at trial.    The trial judge concluded that the application was based
    on the hope that the material might contain a prior inconsistent statement of
    some kind. He found that this was speculative and tantamount to a fishing
    expedition devoid of any permissible evidentiary basis.  It was insufficient
    to establish that the records were necessary for full answer and defence.

Issues on Appeal

[25]

The
    appellant appeals his conviction and sentence on the following grounds:

1. The trial judge erred in dismissing
    the appellants application for third party records;

2. The verdicts were inconsistent. This
    ground of appeal was abandoned by counsel in oral argument.

3. The trial judges findings of fact
    at the sentencing stage were clearly inconsistent with the jurys verdict,
    resulting in a sentence that was exponentially higher than was warranted for
    the conduct for which the appellant was convicted.

Analysis

[26]

I
    will address the issues in the following order:

1. The third party records; and

2. The sentence appeal.

(1)

Third Party Records

(a)

Governing Principles

[27]

T
he trial judge denied the application on the basis that the appellant
    had not satisfied the threshold likely relevance test.

[28]

The
    production of third party records in sexual assault cases is governed by the
    statutory regime set out in ss. 278.1 to 278.91 of the
Criminal Code
,
    as well as the Supreme Court of Canadas interpretation in
R. v. Mills
,
[1999] 3 S.C.R. 668.  The procedure
    incorporates a two stage process:

i)

Disclosure to the judge;

ii)

Production to the accused.

[29]

At
    the first stage, the accused must establish that the record sought is likely
    relevant to an issue at trial, or to the competence of a witness to testify,
    and that the production of the record is necessary in the interests of
    justice:
Criminal Code
,

s. 278.5(1).

[30]

Compliance
    with ss. 278.3(2) to (6) is mandatory in order for the judge to order
    production of the record for the courts review.  The trial judge is required
    to consider the salutory and deleterious effects of production by balancing
    the right of the accused to make full answer and defence against the
    complainants or witness right to privacy and equality:
Criminal Code
,
    s. 278.5(2).

[31]

The
    accuseds right to make full answer and defence is a core principle of
    fundamental justice protected by s. 7 of the
Canadian Charter of Rights and
    Freedoms
. The complainants or
    witness
right to privacy is within the ambit of s. 8 of the
Charter
. 
    Both of these rights are principles of fundamental justice, and are informed
    by the equality rights as defined within s. 15 of the
Charter
:

Mills
,

at paras. 17,
    62.

[32]

In
Mills
, the Supreme Court noted at para. 80 that the privacy interests,
    as protected by s. 8 of the
Charter
,
may be expressed as an interest in being left alone by the state, which includes
    the ability to control the dissemination of private confidential information.

[33]

The
    court in
Mills
further noted at paras. 82-85 that privacy is essential
    to trust relationships, and that protecting therapeutic records protects the
    therapeutic relationships; protection of therapeutic relationships protects the
    mental integrity and, therefore, security of the individual.  Therefore, in
    cases where a therapeutic relationship is threatened by the disclosure of
    private records both security of the person and privacy are implicated.

[34]

A
    balance must be struck between the privacy interest of the complainant or
    witness and the right to make full answer and defence.  Striking the appropriate
    balance will not always result in production of the record.  As noted by the
    majority of the court in
Mills
,

at para. 94
:

The right of the accused to make full answer and
    defence is a core principle of fundamental justice, but it does not automatically
    entitle the accused to gain access to information contained in the private
    records of complainants and witnesses.  Rather, the scope of the right to make
    full answer and defence must be determined in light of privacy and equality
    rights of complainants and witnesses.  It is clear that the right to full
    answer and defence is not engaged where the accused seeks information that will
    only serve to distort the truth-seeking purpose of a trial, and in such a
    situation, privacy and equality rights are paramount.  On the other hand, where
    the information contained in a record directly bears on the right to make full
    answer and defence, privacy rights must yield to the need to avoid convicting
    the innocent.  Most cases, however, will not be so clear, and in assessing
    applications for production, courts must determine the weight to be granted to
    the interests protected by privacy and full answer and defence in the
    particular circumstances of each case.  Full answer and defence will be more
    centrally implicated where the information contained in a record is part of the
    case to meet or where its potential probative value is high.  A complainants
    privacy interest is very high where the confidential information contained in a
    record concerns the complainants personal identity or where the
    confidentiality of the record is vital to protect a therapeutic relationship.

[35]

Section
    278.3(4) lists 11 assertions that are not sufficient on their own to
    establish the record is likely relevant to an issue at trial or to the
    competence of a witness to testify.  They include the following:

·

The record relates to medical or psychiatric treatment, therapy
    or counselling that the complainant has received;

·

The record relates to the incident that is the subject-matter of
    proceedings;

·

The record may disclose a prior inconsistent statement of the
    complainant;

·

The record may relate to the credibility of the complainant; and

·

The record may relate to the reliability of the testimony of the
    complainant merely because the complainant has received psychiatric treatment,
    therapy or counselling.

[36]

The
    purpose of s. 278.3(4) is to prevent speculative and unmeritorious requests
    for production, especially those based on myths, stereotypes and generalized
    assumptions about sexual assault victims and classes of records:
Mills
,
    at paras. 118-119.  The provision does not, however, entirely prevent an
    accused from relying on the enumerated factors as a basis for production.
    Rather, it simply prevents reliance on the bare assertion where there is no other
    evidence and the bare assertion stands on its own.  In
Mills
, the
    court noted at para. 120:

The purpose and wording of s. 278.3 does not
    prevent an accused from relying on the assertions set out in s. 278.3(4) where
    there is an evidentiary or informational foundation to suggest that they may be
    related to likely relevance. The section requires only that the accused be able
    to point to case specific evidence or information to show that the record in
    issue is likely relevant to an issue at trial or the competence of a witness to
    testify.

[37]

The test for likely relevance in s.
    278.5(1)(b) is higher than the standard for disclosure set out in
R.
    v. Stinchcombe,
[1991] 3 S.C.R. 326
, which must be provided unless
    the material is clearly irrelevant. In
R. v. OConnor
,

[1995] 4 S.C.R. 411
, the court defined the standard of likely relevance at para. 22 as a
    reasonable possibility that the information is logically probative to an issue
    at trial or the competence of a witness to testify.  It is the
OConnor
standard for likely relevance which was adopted in
Mills
.  In
OConnor
at para. 22, the court
    indicated that likely relevance refers not only to evidence that may be
    probative to the material issues in the case (i.e. the unfolding of events) but
    also to evidence relating to the credibility of witnesses and to the reliability
    of other evidence in the case.  In
Mills
, at
    paras. 126-127, the court noted:

Section
    278.5(1)
requires the accused at the stage of
    production to a judge to demonstrate not only that the information is likely
    relevant but, in addition, that the production of the record is necessary in
    the interests of justice.  The first requirement takes up the unanimous
    view in
OConnor
that the accused, to get
    production to the judge, must show that the record is likely relevant. 
    The additional requirement that production to the judge be necessary in the
    interests of justice encompasses (but is not confined to) the concern of the
    minority in
OConnor
that even where likely
    relevance is shown, there should be room for the court to consider the rights
    and interests of all those affected by disclosure before documents are ordered
    disclosed to the court.

Section 278.5(1) is followed by s. 278.5(2) which
    gives substance to the requirement that trial judges consider the broad range
    of rights and interests affected before ordering disclosure to the court. 
    Under this section, a trial judge is required to consider the salutary and
    deleterious effects of production to the court on the accuseds right to make
    full answer and defence and on the rights to privacy and equality of the
    complainant or witness and any other person to whom the record relates. 
    The section directs the trial judge to take into account a series of factors
    in deciding whether the document should be produced to the court: (a) the
    extent to which the record is necessary for the accused to make full answer and
    defence; (b) the probative value of the record; (c) the nature and extent of
    the reasonable expectation of privacy with respect to the record; (d) whether
    production of the record is based on a discriminatory belief or bias; (e) the
    potential prejudice to the personal dignity and right to privacy of any person
    to whom the record relates; (f) societys interest in encouraging the reporting
    of sexual offences; (g) societys interest in encouraging the obtaining of
    treatment by complainants of sexual offences; and (h) the effect of the determination
    on the integrity of the trial process.

(b)

Application of the Governing Principles

[38]

In applying the foregoing principles to the case at bar, I am not
    satisfied that the trial judge erred in denying the appellants third party
    records application.  Section 278.3(4) provides some guidance to the trial
    judge in adjudicating the likely relevance issue.  Paragraph (d) clearly
    states that one of the assertions which will not suffice on its own to
    establish the record is likely relevant is that the record may disclose a prior
    inconsistent statement of the complainant.

[39]

The onus was on the appellant to establish that the record sought was
    likely relevant to an issue at trial.  He failed to do so.  The appellant was
    unable to establish any evidentiary foundation to satisfy the likely relevant
    onus.  The trial judge had a wide discretion in applying the legal principles. 
    The appellant was unable to point to anything other than the complainants
    inconsistencies between her statement to the police and her preliminary hearing
    testimony.

[40]

The
    appellants argument for the production of the third party records is anchored
    on the basis that there were significant and material inconsistencies between
    the complainants original videotaped statement and her testimony at the
    preliminary inquiry.  In particular, the appellant states that the
    complainants evidence changed drastically in relation to the following:

1.

Her account of
    how the first sexual contact in the log house occurred (i.e. the appellant
    coming into the complainants room, rather than her going into his);

2.

The complainant
    saying that the first time the appellant attempted intercourse was maybe a
    week, or up to three weekends after the first sexual contact, and that
    intercourse occurred in the log house, rather than a year or so later when they
    moved to the brick house as stated in the police interview; and

3.

The complainants description of the belt used to tie her up as being rubbery
    as opposed to having spikes on it.

[41]

There
    were some inconsistencies in the evidence of the complainant.  These
    inconsistencies, however, were not significant or material to the substance of
    the allegations.  Furthermore, the appellants counsel at trial had the
    opportunity to conduct a very thorough and extensive cross-examination of the
    complainant to address the inconsistencies head on.

[42]

G.B.
    was an 11 year old child when she gave her statement to the police, and 12
    years old when she testified at the preliminary inquiry. Minor testimonial
    inconsistencies in the evidence of children are not unusual.  I agree with the
    respondent that while there were inconsistencies in the complainants evidence,
    they related only to timing and venue issues, and not to the substance of the
    allegations.

[43]

There
    was no expansion of the nature of the sexual activities from the police
    statement to the preliminary hearing.  The substance of the allegations
    remained consistent.
Furthermore, the trial judge did specifically
    make reference to the inconsistencies in her reasons for refusing the
    application. T
here is no evidentiary basis to suggest that the
    counselling records would provide any further information than was provided in
    the extensive cross-examination at the preliminary inquiry.

[44]

This case is very similar to the factual situation that was before this
    court in the case of
R. v. Batte
(1999), 145
    C.C.C. (3d) 449 (Ont. C.A.), where Doherty J.A. stated at paras. 69-71:

There was also no evidence that the counselling process
    precipitated or contributed to D.S.D.s decision to go to the police.  The
    evidence was to the contrary.  D.S.D. went to the police and gave them a
    statement some five months before she began counselling.  Furthermore, there is
    no evidence that the counselling process played any role in reviving,
    refreshing or shaping the memory of D.S.D.  Finally, there is no evidence that
    D.S.D. suffered from any emotional or mental problem which could have any
    impact on her reliability or veracity, and the nature of the allegations
    themselves did not suggest any such problems.

The appellants position with respect to the likely relevance
    of the records must come down to this.  The records contained statements made
    by D.S.D. that referred to the alleged abuse and to matters affecting her
    credibility.  Anything said by D.S.D. about the abuse or about a matter which
    could affect her credibility passes the likely relevance threshold, even absent
    any suggestion that the statements differ from or add anything to the complainants
    statement and testimony at the preliminary hearing.

If the likely relevance bar is that low, it serves no purpose
    where the records relate to counselling or treatment connected to allegations
    of sexual abuse.  It is impossible to imagine that such records would not
    contain references to the alleged abuse or matters that could affect the
    credibility of the complainants allegation of abuse.  In my view, the mere
    fact that a complainant has spoken to a counsellor or doctor about the abuse or
    matters touching on the abuse does not make a record of those conversations
    likely relevant to a fact in issue or to a complainants credibility.

[45]

In
    the case at bar, the appellant was unable to show that the records contained
    any statements by the complainant to either the CAS personnel or the counsellor
    that touched on matters which were in any way potentially relevant to the
    complainants credibility.  Furthermore, there was no basis for concluding that
    the records contained any information which was not already available to the
    defence, would have any impeachment value, or which would otherwise affect the
    appellants ability to make full answer and defence. As noted by Doherty J.A.
    at para. 72 in
Batte
:

To suggest that all statements made by a complainant are likely
    relevant is to forget the distinction drawn by the majority in
OConnor
,
    between relevance for the purposes of determining the Crowns disclosure
    obligation and relevance for the purposes of determining when confidential
    records in the possession of third parties should be produced to a judge.

Accordingly, the appeal as to the conviction is
    dismissed.

(2)

Sentence Appeal

[46]

The
    second issue raised by the appellant in this appeal and argued in oral argument
    concerns whether the trial judge erred by making findings of fact on sentencing
    which were inconsistent with the jurys verdict.  Additionally, the appellant
    submits that the sentence is harsh and excessive.

[47]

In
    my view, the trial judge was very much aware of the correct legal principles
    and applied these principles to the post-verdict factual findings.

(a)

The Governing Principles

[48]

The
    appellant correctly identifies the applicable law as canvassed by the Supreme
    Court in the decisions
R. v. Brown
, [1991] 2 S.C.R. 518 and
R. v.
    Ferguson
,
2008 SCC 6, [2008]
    1 S.C.R. 96. In
Ferguson
, at paras. 17-18, the court stated the law as
    follows:

Two principles govern the sentencing judge in this endeavour. 
    First, the sentencing judge is bound by the express and implied factual
    implications of the jurys verdict:
R. v. Brown
, [1991] 2 S.C.R. 518,
    p. 523.  The sentencing judge shall accept as proven all facts, express or
    implied, that are essential to the jurys verdict of guilty (
Criminal Code
,
    s. 724(2)(a)), and must not accept as fact any evidence consistent only with a
    verdict rejected by the jury:
Brown
;
R. v. Braun
(1995), 95
    C.C.C. (3d) 443 (Man. C.A.).

Second, when the factual implications of the jurys verdict are
    ambiguous, the sentencing judge should not attempt to follow the logical
    process of the jury, but should come to his or her own independent
    determination of the relevant facts:
Brown
;
R. v. Fiqia
(1994), 162 A.R. 117 (C.A.).  In so doing, the sentencing judge may find any
    other relevant fact that was disclosed by evidence at the trial to be proven
    (s. 724(2)(b)).

(b)

Application of the Governing Principles

[49]

The
    appellant argues on appeal, as he did through trial counsel at the post-verdict
    hearing, that his acquittal on the charges of forcible confinement and
    threatening death meant that the jury rejected the complainants evidence about
    the sexual misconduct that occurred at the brick house. This argument was put
    succinctly by the trial judge as follows:

[T]he defence submits that on the facts of this case, the
    allegations of sexual intercourse and other serious sexual misconduct are so
    inextricably connected to the allegations of forcible confinement and
    threatening death that an acquittal on the latter two counts must mean that the
    jury had a reasonable doubt about whether sexual intercourse or other serious
    sexual misconduct had ever taken place.

[50]

With
    respect to the first principle in
Ferguson
, as the trial judge correctly
    noted, it was open to the jury to reject none, some or all of the complainants
    evidence:
R. v. B.C.
, 2011 ONCA 604, leave to appeal to S.C.C.
    refused, [2011] S.C.C.A. No. 519.  Furthermore, the trial judge, in his reasons,
    explicitly accepted that the jury was not satisfied beyond a reasonable doubt
    of the forcible confinement and threatening death charges.  He did not rely on
    these two offences nor did he consider the underlying allegations as an
    aggravating factor in his sentencing of the appellant.

[51]

The
    trial judge found that the factual implications of the jurys verdict were
    unclear or ambiguous. Accordingly, he applied the second principle from
Ferguson
and did not attempt to follow the logical process of the jury, but instead
    made his own independent determination of the facts, consistent with the jurys
    verdict.  In so doing, he was satisfied that implicit in the jurys conviction
    on all three sexual offences, was a rejection of the defence position that the
    complainant fabricated her evidence of the sexual misconduct.

[52]

The
    trial judge also found that the jury had no reasonable doubt about the
    complainants evidence on the sexual relationship between her and the
    appellant.  The trial judge had the benefit of seeing and hearing the evidence,
    including that of the complainant. He accepted that the complainant was
    assaulted in the truck, the log house, and in the brick house. In my view, the
    trial judges findings were all consistent with the jurys verdict.

[53]

In
    my view, considering the nature of the offence and personal circumstances of
    the appellant, the sentence imposed was within the appropriate range. General
    deterrence and denunciation were the most important sentencing objectives in
    this case. A number of factors heightened the seriousness of the offences,
    including: the age of the complainant as compared with that of the appellant;
    the nature of the trust relationship between the appellant and the young
    complainant and her family; and the duration and the intrusiveness of the
    sexual offences. Weighing these considerations, in my view, the trial judge
    imposed a fit sentence.

[54]

Accordingly,
    leave to appeal the sentence is granted, but the appeal as to sentence is
    denied.

Released: KF September 17, 2014

M. Tulloch J.A.

I agree. K. Feldman
    J.A.

I agree. P. Lauwers
    J.A.


